Exhibit 10.1




EXPRESSJET HOLDINGS, INC.
2007 STOCK INCENTIVE PLAN


            ExpressJet Holdings, Inc. (the “Company”), a Delaware corporation,
hereby establishes and adopts the following 2007 Stock Incentive Plan (the
“Plan”).





1.         PURPOSE OF THE PLAN





            THE PURPOSE OF THE PLAN IS TO ASSIST THE COMPANY AND ITS
SUBSIDIARIES IN ATTRACTING AND RETAINING SELECTED INDIVIDUALS TO SERVE AS
EMPLOYEES, DIRECTORS, CONSULTANTS AND/OR ADVISORS OF THE COMPANY AND ITS
SUBSIDIARIES WHO ARE EXPECTED TO CONTRIBUTE TO THE COMPANY'S SUCCESS, AND TO
ACHIEVE LONG-TERM OBJECTIVES THAT WILL INURE TO THE BENEFIT OF ALL STOCKHOLDERS
OF THE COMPANY THROUGH THE ADDITIONAL INCENTIVES INHERENT IN THE AWARDS
HEREUNDER.





2.         DEFINITIONS





            2.1.      “AWARD” SHALL MEAN ANY OPTION, STOCK APPRECIATION RIGHT,
RESTRICTED STOCK AWARD, OTHER STOCK UNIT AWARD, PERFORMANCE AWARD OR ANY OTHER
RIGHT, INTEREST OR OPTION RELATING TO SHARES OR OTHER PROPERTY (INCLUDING CASH)
GRANTED PURSUANT TO THE PROVISIONS OF THE PLAN.





            2.2.      “AWARD AGREEMENT” SHALL MEAN ANY WRITTEN AGREEMENT,
CONTRACT OR OTHER INSTRUMENT OR DOCUMENT EVIDENCING ANY AWARD HEREUNDER,
INCLUDING THROUGH AN ELECTRONIC MEDIUM.





            2.3.      “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.





            2.4.      “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED FROM TIME TO TIME.





            2.5.      “COMMITTEE” SHALL, SUBJECT TO THE FOLLOWING SENTENCE, MEAN
THE HUMAN RESOURCES COMMITTEE OF THE BOARD OR A SUBCOMMITTEE THEREOF FORMED BY
THE HUMAN RESOURCES COMMITTEE TO ACT AS THE COMMITTEE HEREUNDER.  THE COMMITTEE
SHALL CONSIST OF NO FEWER THAN TWO DIRECTORS, EACH OF WHOM IS (I) A
“NON-EMPLOYEE DIRECTOR” WITHIN THE MEANING OF RULE 16B-3 UNDER THE EXCHANGE ACT,
(II) AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, AND
(III) AN “INDEPENDENT DIRECTOR” FOR PURPOSE OF THE RULES AND REGULATIONS OF THE
NEW YORK STOCK EXCHANGE (OR SUCH OTHER PRINCIPAL SECURITIES MARKET ON WHICH THE
SHARES ARE TRADED); PROVIDED, HOWEVER, THAT AS IT RELATES TO, ANY PERSON WHO IS 
NEITHER A COVERED EMPLOYEE NOR SUBJECT TO SECTION 16 OF THE EXCHANGE ACT,
“COMMITTEE” SHALL MEAN THE CHIEF EXECUTIVE OFFICER OF THE COMPANY IN HIS
CAPACITY AS CEO COMMITTEE OF THE BOARD (OR, IF THE CHIEF EXECUTIVE OFFICER IS
NOT A DIRECTOR OF THE COMPANY OR IF THE CEO COMMITTEE OF THE BOARD IS DISSOLVED,
THE COMMITTEE).     2.6.      “COVERED EMPLOYEE” SHALL MEAN AN EMPLOYEE OF THE
COMPANY OR ITS SUBSIDIARIES WHO IS A “COVERED EMPLOYEE” WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE.




--------------------------------------------------------------------------------






            2.7       “DIRECTOR” SHALL MEAN A NON-EMPLOYEE MEMBER OF THE BOARD.





            2.8.      “DIVIDEND EQUIVALENTS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 12.5.





            2.9.      “EMPLOYEE” SHALL MEAN ANY EMPLOYEE OF THE COMPANY OR ANY
SUBSIDIARY AND ANY PROSPECTIVE EMPLOYEE CONDITIONED UPON, AND EFFECTIVE NOT
EARLIER THAN, SUCH PERSON BECOMING AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY.





            2.10.    “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.





            2.11.    “FAIR MARKET VALUE” SHALL MEAN, WITH RESPECT TO ANY
PROPERTY OTHER THAN SHARES, THE MARKET VALUE OF SUCH PROPERTY DETERMINED BY SUCH
METHODS OR PROCEDURES AS SHALL BE ESTABLISHED FROM TIME TO TIME BY THE
COMMITTEE.  THE FAIR MARKET VALUE OF SHARES AS OF ANY DATE SHALL BE THE PER
SHARE CLOSING PRICE OF THE SHARES AS REPORTED ON THE NEW YORK STOCK EXCHANGE ON
THAT DATE (OR IF THERE WERE NO REPORTED PRICES ON SUCH DATE, ON THE LAST
PRECEDING DATE ON WHICH THE PRICES WERE REPORTED) OR, IF THE COMPANY IS NOT THEN
LISTED ON THE NEW YORK STOCK EXCHANGE, ON SUCH OTHER PRINCIPAL SECURITIES
EXCHANGE ON WHICH THE SHARES ARE TRADED, AND IF THE COMPANY IS NOT LISTED ON THE
NEW YORK STOCK EXCHANGE OR ANY OTHER SECURITIES EXCHANGE, THE FAIR MARKET VALUE
OF SHARES SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION USING
APPROPRIATE CRITERIA.   





            2.12.    “LIMITATIONS” SHALL HAVE THE MEANING SET FORTH IN SECTION
10.5.





            2.13.    “OPTION” SHALL MEAN ANY RIGHT GRANTED TO A PARTICIPANT
UNDER THE PLAN ALLOWING SUCH PARTICIPANT TO PURCHASE SHARES AT SUCH PRICE OR
PRICES AND DURING SUCH PERIOD OR PERIODS AS THE COMMITTEE SHALL DETERMINE.





            2.14.    “OTHER SHARE-BASED AWARD” SHALL HAVE THE MEANING SET FORTH
IN SECTION 8.1.





            2.15.    “PARTICIPANT” SHALL MEAN AN EMPLOYEE OR DIRECTOR WHO IS
SELECTED BY THE COMMITTEE TO RECEIVE AN AWARD UNDER THE PLAN.





            2.16.    “PAYEE” SHALL HAVE THE MEANING SET FORTH IN SECTION 13.1.





            2.17.    “PERFORMANCE AWARD” SHALL MEAN ANY AWARD OF PERFORMANCE
CASH, PERFORMANCE SHARES OR PERFORMANCE UNITS GRANTED PURSUANT TO ARTICLE 9.





            2.18     “PERFORMANCE CASH” SHALL MEAN ANY CASH INCENTIVES GRANTED
PURSUANT TO ARTICLE 9 WHICH WILL BE PAID TO THE PARTICIPANT UPON THE ACHIEVEMENT
OF SUCH PERFORMANCE GOALS AS THE COMMITTEE SHALL ESTABLISH.





            2.19.    “PERFORMANCE PERIOD” SHALL MEAN THAT PERIOD ESTABLISHED BY
THE COMMITTEE OF NOT LESS THAN 12 MONTHS DURING WHICH ANY PERFORMANCE GOALS
SPECIFIED BY THE COMMITTEE WITH RESPECT TO SUCH AWARD ARE TO BE MEASURED.





            2.20.    “PERFORMANCE SHARE” SHALL MEAN ANY GRANT PURSUANT TO
ARTICLE 9 OF A UNIT VALUED BY REFERENCE TO A DESIGNATED NUMBER OF SHARES, WHICH
VALUE WILL BE PAID TO THE PARTICIPANT UPON ACHIEVEMENT OF SUCH PERFORMANCE GOALS
AS THE COMMITTEE SHALL ESTABLISH.




--------------------------------------------------------------------------------









            2.21.    “PERFORMANCE UNIT” SHALL MEAN ANY GRANT PURSUANT TO
SECTION 9 OF A UNIT VALUED BY REFERENCE TO A DESIGNATED AMOUNT OF PROPERTY OTHER
THAN SHARES (OR CASH), WHICH VALUE WILL BE PAID TO THE PARTICIPANT UPON
ACHIEVEMENT OF SUCH PERFORMANCE GOALS DURING THE PERFORMANCE PERIOD AS THE
COMMITTEE SHALL ESTABLISH.





            2.22.    “PERMITTED ASSIGNEE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 12.3.





            2.24.    “RESTRICTED STOCK” SHALL MEAN ANY SHARE ISSUED WITH THE
RESTRICTION THAT THE HOLDER MAY NOT SELL, TRANSFER, PLEDGE OR ASSIGN SUCH SHARE
AND WITH SUCH OTHER RESTRICTIONS AS THE COMMITTEE, IN ITS SOLE DISCRETION, MAY
IMPOSE (INCLUDING ANY RESTRICTION ON THE RIGHT TO VOTE SUCH SHARE AND THE RIGHT
TO RECEIVE ANY DIVIDENDS), WHICH RESTRICTIONS MAY LAPSE SEPARATELY OR IN
COMBINATION AT SUCH TIME OR TIMES, IN INSTALLMENTS OR OTHERWISE, AS THE
COMMITTEE MAY DEEM APPROPRIATE.





            2.25.    “RESTRICTED STOCK AWARD” SHALL HAVE THE MEANING SET FORTH
IN SECTION 7.1.



            2.26     “Restricted Stock Unit” means an Award that is valued by
reference to a Share, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including without limitation,
cash or Shares, or any combination thereof, and that has such restrictions as
the Committee, in its sole discretion, may impose, including without limitation,
any restriction on the right to retain such Awards, to sell, transfer, pledge or
assign such Awards, and/or to receive any cash Dividend Equivalents with respect
to such Awards, which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee may deem
appropriate,





            2.27     “RESTRICTED STOCK UNIT AWARD” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.1





            2.28.    “SHARES” SHALL MEAN THE SHARES OF COMMON STOCK OF THE
COMPANY, PAR VALUE $.01 PER SHARE.





            2.29.    “STOCK APPRECIATION RIGHT” SHALL MEAN THE RIGHT GRANTED TO
A PARTICIPANT PURSUANT TO SECTION 6.





            2.30.    “SUBSIDIARY” SHALL MEAN ANY ENTITY (OTHER THAN THE COMPANY)
IN AN UNBROKEN CHAIN OF ENTITIES BEGINNING WITH THE COMPANY IF, AT THE RELEVANT
TIME EACH OF THE ENTITIES OTHER THAN THE LAST IN THE UNBROKEN CHAIN POSSESSES
50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF
THE OTHER ENTITIES IN THE CHAIN.





            2.31.    “SUBSTITUTE AWARDS” SHALL MEAN AWARDS GRANTED OR SHARES
ISSUED BY THE COMPANY IN ASSUMPTION OF, OR IN SUBSTITUTION OR EXCHANGE FOR,
AWARDS PREVIOUSLY GRANTED, OR THE RIGHT OR OBLIGATION TO MAKE FUTURE AWARDS, IN
EACH CASE BY A COMPANY ACQUIRED BY THE COMPANY OR ANY SUBSIDIARY OR WITH WHICH
THE COMPANY OR ANY SUBSIDIARY COMBINES.





            2.32.    “VESTING PERIOD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 7.1.




--------------------------------------------------------------------------------









3.         SHARES SUBJECT TO THE PLAN





NUMBER OF SHARES.





                        (A)        SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 12.2, A TOTAL OF 6,250,000 SHARES SHALL BE AUTHORIZED FOR ISSUANCE UNDER
THE PLAN. 





                        (B)        IF ANY SHARES SUBJECT TO AN AWARD ARE
FORFEITED, EXPIRE OR OTHERWISE TERMINATE WITHOUT ISSUANCE OF SUCH SHARES, OR ANY
AWARD IS SETTLED FOR CASH OR OTHERWISE DOES NOT RESULT IN THE ISSUANCE OF ALL OR
A PORTION OF THE SHARES SUBJECT TO SUCH AWARD (INCLUDING ON PAYMENT IN SHARES ON
EXERCISE OF A STOCK APPRECIATION RIGHT), SUCH SHARES SHALL, TO THE EXTENT OF
SUCH FORFEITURE, EXPIRATION, TERMINATION, CASH SETTLEMENT OR NON-ISSUANCE, AGAIN
BE AVAILABLE FOR ISSUANCE UNDER THE PLAN. 





                        (C)        IN THE EVENT THAT (I) ANY OPTION OR OTHER
AWARD GRANTED HEREUNDER IS EXERCISED THROUGH THE TENDERING OF SHARES (EITHER
ACTUALLY OR BY ATTESTATION) OR BY THE WITHHOLDING OF SHARES BY THE COMPANY, OR
(II) WITHHOLDING TAX LIABILITIES ARISING FROM SUCH OPTION OR OTHER AWARD ARE
SATISFIED BY THE TENDERING OF SHARES (EITHER ACTUALLY OR BY ATTESTATION) OR BY
THE WITHHOLDING OF SHARES BY THE COMPANY, THEN THE SHARES SO TENDERED OR
WITHHELD SHALL BE AVAILABLE FOR ISSUANCE UNDER THE PLAN.





                        (D)        SUBSTITUTE AWARDS SHALL NOT REDUCE THE SHARES
AUTHORIZED FOR GRANT UNDER THE PLAN OR AUTHORIZED FOR GRANT TO A PARTICIPANT IN
ANY CALENDAR YEAR.  ADDITIONALLY, IN THE EVENT THAT A COMPANY ACQUIRED BY THE
COMPANY OR ANY SUBSIDIARY OR WITH WHICH THE COMPANY OR ANY SUBSIDIARY COMBINES
HAS SHARES AVAILABLE UNDER A PRE-EXISTING PLAN APPROVED BY SHAREHOLDERS AND NOT
ADOPTED IN CONTEMPLATION OF SUCH ACQUISITION OR COMBINATION, THE SHARES
AVAILABLE FOR GRANT PURSUANT TO THE TERMS OF SUCH PRE-EXISTING PLAN (AS
ADJUSTED, TO THE EXTENT APPROPRIATE, USING THE EXCHANGE RATIO OR OTHER
ADJUSTMENT OR VALUATION RATIO OR FORMULA USED IN SUCH ACQUISITION OR COMBINATION
TO DETERMINE THE CONSIDERATION PAYABLE TO THE HOLDERS OF COMMON STOCK OF THE
ENTITIES PARTY TO SUCH ACQUISITION OR COMBINATION) MAY BE USED FOR AWARDS UNDER
THE PLAN AND SHALL NOT REDUCE THE SHARES AUTHORIZED FOR GRANT UNDER THE PLAN;
PROVIDED THAT AWARDS USING SUCH AVAILABLE SHARES SHALL NOT BE MADE AFTER THE
DATE AWARDS OR GRANTS COULD HAVE BEEN MADE UNDER THE TERMS OF THE PRE-EXISTING
PLAN, ABSENT THE ACQUISITION OR COMBINATION, AND SHALL ONLY BE MADE TO
INDIVIDUALS WHO WERE NOT EMPLOYEES OR DIRECTORS PRIOR TO SUCH ACQUISITION OR
COMBINATION.  GRANTS OF SUBSTITUTE AWARDS SHALL BE MADE IN COMPLIANCE WITH ANY
RULES OF THE NEW YORK STOCK EXCHANGE OR OTHER EXCHANGE ON WHICH THE COMPANY’S
COMMON STOCK IS LISTED.





            3.2.      CHARACTER OF SHARES.  ANY SHARES ISSUED HEREUNDER MAY
CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND UNISSUED SHARES, TREASURY SHARES
OR SHARES PURCHASED IN THE OPEN MARKET OR OTHERWISE. 




--------------------------------------------------------------------------------









4.         ELIGIBILITY AND ADMINISTRATION





            4.1.      ELIGIBILITY.  ANY EMPLOYEE OR DIRECTOR SHALL BE ELIGIBLE
TO BE SELECTED AS A PARTICIPANT.





ADMINISTRATION. 





                        (A)        THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY, SUBJECT TO THE
PROVISIONS OF THE PLAN AND SUBJECT TO SUCH ORDERS OR RESOLUTIONS NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN AS MAY FROM TIME TO TIME BE ADOPTED
BY THE BOARD, TO: (I) SELECT THE EMPLOYEES AND DIRECTORS TO WHOM AWARDS MAY FROM
TIME TO TIME BE GRANTED HEREUNDER; (II) DETERMINE THE TYPE OR TYPES OF AWARDS,
NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, TO BE GRANTED TO EACH
PARTICIPANT HEREUNDER; (III) DETERMINE THE NUMBER OF SHARES TO BE COVERED BY
EACH AWARD GRANTED HEREUNDER; (IV) DETERMINE THE TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER;
(V) DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES AWARDS MAY BE
SETTLED IN CASH, SHARES OR OTHER PROPERTY; (VI) DETERMINE WHETHER, TO WHAT
EXTENT, AND UNDER WHAT CIRCUMSTANCES CASH, SHARES, OTHER PROPERTY AND OTHER
AMOUNTS PAYABLE WITH RESPECT TO AN AWARD MADE UNDER THE PLAN SHALL BE DEFERRED
EITHER AUTOMATICALLY OR AT THE ELECTION OF THE PARTICIPANT; (VII) DETERMINE
WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES ANY AWARD SHALL BE CANCELED
OR SUSPENDED; (VIII) INTERPRET AND ADMINISTER THE PLAN AND ANY INSTRUMENT OR
AGREEMENT ENTERED INTO UNDER OR IN CONNECTION WITH THE PLAN, INCLUDING ANY AWARD
AGREEMENT; (IX) CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER AND TO THE EXTENT THAT THE
COMMITTEE SHALL DEEM DESIRABLE TO CARRY IT INTO EFFECT; (X) ESTABLISH SUCH RULES
AND REGULATIONS AND APPOINT SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR THE
PROPER ADMINISTRATION OF THE PLAN; (XI) DETERMINE WHETHER ANY AWARD WILL HAVE
DIVIDEND EQUIVALENTS; AND (XII) MAKE ANY OTHER DETERMINATION AND TAKE ANY OTHER
ACTION THAT THE COMMITTEE DEEMS NECESSARY OR DESIRABLE FOR ADMINISTRATION OF THE
PLAN. 





                        (B)        DECISIONS OF THE COMMITTEE SHALL BE FINAL,
CONCLUSIVE AND BINDING ON ALL PERSONS OR ENTITIES, INCLUDING THE COMPANY, ANY
PARTICIPANT, AND ANY SUBSIDIARY.  A MAJORITY OF THE MEMBERS OF THE COMMITTEE MAY
DETERMINE ITS ACTIONS, INCLUDING FIXING THE TIME AND PLACE OF ITS MEETINGS.





5.         OPTIONS





            5.1.      GRANT OF OPTIONS.  OPTIONS MAY BE GRANTED HEREUNDER TO
PARTICIPANTS EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE
PLAN.  ANY OPTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS ARTICLE
AND TO SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DEEM DESIRABLE. 





            5.2.      AWARD AGREEMENTS.  ALL OPTIONS GRANTED PURSUANT TO THIS
ARTICLE SHALL BE EVIDENCED BY A WRITTEN (INCLUDING AN ELECTRONIC WRITING) AWARD
AGREEMENT IN SUCH FORM AND CONTAINING SUCH TERMS AND CONDITIONS AS THE COMMITTEE
SHALL DETERMINE WHICH ARE NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN.  THE
TERMS OF OPTIONS NEED NOT BE THE SAME WITH RESPECT TO EACH PARTICIPANT. 
GRANTING AN OPTION PURSUANT TO THE PLAN SHALL IMPOSE NO OBLIGATION ON THE
RECIPIENT TO EXERCISE SUCH OPTION.  ANY INDIVIDUAL WHO IS GRANTED AN OPTION
PURSUANT TO THIS ARTICLE MAY HOLD MORE THAN ONE OPTION GRANTED PURSUANT TO THE
PLAN AT THE SAME TIME. 




--------------------------------------------------------------------------------









            5.3.      OPTION PRICE.  OTHER THAN IN CONNECTION WITH SUBSTITUTE
AWARDS, THE OPTION PRICE PER EACH SHARE PURCHASABLE UNDER ANY OPTION GRANTED
PURSUANT TO THIS ARTICLE SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF
ONE SHARE ON THE DATE OF GRANT OF SUCH OPTION.  OTHER THAN PURSUANT TO SECTION
12.2, THE COMMITTEE SHALL NOT WITHOUT THE APPROVAL OF THE COMPANY’S STOCKHOLDERS
(A) LOWER THE OPTION PRICE PER SHARE OF AN OPTION AFTER IT IS GRANTED, (B)
CANCEL AN OPTION WHEN THE OPTION PRICE PER SHARE EXCEEDS THE FAIR MARKET VALUE
OF THE UNDERLYING SHARES IN EXCHANGE FOR CASH OR ANOTHER AWARD (OTHER THAN IN
CONNECTION WITH  SUBSTITUTE AWARDS), OR (C) TAKE ANY OTHER ACTION WITH RESPECT
TO AN OPTION THAT WOULD BE TREATED AS A REPRICING UNDER THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR THE PRINCIPAL
SECURITIES MARKET ON WHICH THE SHARES ARE TRADED.





            5.4.      OPTION TERM.  THE TERM OF EACH OPTION SHALL BE FIXED BY
THE COMMITTEE IN ITS SOLE DISCRETION; PROVIDED THAT NO OPTION SHALL BE
EXERCISABLE AFTER THE EXPIRATION OF TEN (10) YEARS FROM THE DATE THE OPTION IS
GRANTED, EXCEPT IN THE EVENT OF DEATH OR DISABILITY.





            5.5.      EXERCISE OF OPTIONS.





                        (A)        VESTED OPTIONS GRANTED UNDER THE PLAN SHALL
BE EXERCISED BY THE PARTICIPANT OR BY A PERMITTED ASSIGNEE THEREOF (OR BY THE
PARTICIPANT’S EXECUTORS, ADMINISTRATORS, GUARDIAN OR LEGAL REPRESENTATIVE, AS
MAY BE PROVIDED IN AN AWARD AGREEMENT) AS TO ALL OR PART OF THE SHARES COVERED
THEREBY, BY GIVING NOTICE OF EXERCISE TO THE COMPANY OR ITS DESIGNATED AGENT,
SPECIFYING THE NUMBER OF SHARES TO BE PURCHASED.  THE NOTICE OF EXERCISE SHALL
BE IN SUCH FORM, MADE IN SUCH MANNER, AND IN COMPLIANCE WITH SUCH OTHER
REQUIREMENTS CONSISTENT WITH THE PROVISIONS OF THE PLAN AS THE COMMITTEE MAY
PRESCRIBE FROM TIME TO TIME





                        (B)        UNLESS OTHERWISE PROVIDED IN AN AWARD
AGREEMENT, FULL PAYMENT OF THE PURCHASE PRICE SHALL BE MADE AT THE TIME OF
EXERCISE AND SHALL BE MADE (I) IN CASH OR CASH EQUIVALENTS (INCLUDING CERTIFIED
CHECK OR BANK CHECK OR WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS), (II) BY
TENDERING PREVIOUSLY ACQUIRED SHARES (EITHER ACTUALLY OR BY ATTESTATION, VALUED
AT THEIR THEN FAIR MARKET VALUE), (III) WITH THE CONSENT OF THE COMMITTEE, BY
DELIVERY OF OTHER CONSIDERATION (INCLUDING, WHERE PERMITTED BY LAW AND THE
COMMITTEE, OTHER AWARDS) HAVING A FAIR MARKET VALUE ON THE EXERCISE DATE EQUAL
TO THE TOTAL PURCHASE PRICE, (IV) WITH THE CONSENT OF THE COMMITTEE, BY
WITHHOLDING SHARES OTHERWISE ISSUABLE IN CONNECTION WITH THE EXERCISE OF THE
OPTION, (V) THROUGH ANY OTHER METHOD SPECIFIED IN AN AWARD AGREEMENT, OR (VI)
ANY COMBINATION OF ANY OF THE FOREGOING.  THE NOTICE OF EXERCISE, ACCOMPANIED BY
SUCH PAYMENT, SHALL BE DELIVERED TO THE COMPANY AT ITS PRINCIPAL BUSINESS OFFICE
OR SUCH OTHER OFFICE AS THE COMMITTEE MAY FROM TIME TO TIME DIRECT, AND SHALL BE
IN SUCH FORM, CONTAINING SUCH FURTHER PROVISIONS CONSISTENT WITH THE PROVISIONS
OF THE PLAN, AS THE COMMITTEE MAY FROM TIME TO TIME PRESCRIBE.  IN NO EVENT MAY
ANY OPTION GRANTED HEREUNDER BE EXERCISED FOR A FRACTION OF A SHARE.  NO
ADJUSTMENT SHALL BE MADE FOR CASH DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD
DATE IS PRIOR TO THE DATE OF SUCH ISSUANCE.  EXCEPT FOR SUBSTITUTE AWARDS, UNDER
CIRCUMSTANCES CONTEMPLATED BY ARTICLE 11 OR AS MAY BE SET FORTH IN AN AWARD
AGREEMENT WITH RESPECT TO (I) RETIREMENT, DEATH OR DISABILITY OF A PARTICIPANT,
OR (II) SPECIAL CIRCUMSTANCES DETERMINED BY THE COMMITTEE (SUCH AS THE
ACHIEVEMENT OF PERFORMANCE OBJECTIVES), OPTIONS GRANTED TO EMPLOYEES OF THE
COMPANY OR ANY SUBSIDIARY WILL NOT BE EXERCISABLE BEFORE THE EXPIRATION OF ONE
YEAR FROM THE DATE THE OPTION IS GRANTED (BUT MAY BECOME EXERCISABLE PRO RATA
OVER SUCH TIME).




--------------------------------------------------------------------------------






            5.6.      FORM OF SETTLEMENT.  IN ITS SOLE DISCRETION, THE COMMITTEE
MAY PROVIDE THAT THE SHARES TO BE ISSUED UPON AN OPTION'S EXERCISE SHALL BE IN
THE FORM OF RESTRICTED STOCK OR OTHER SIMILAR SECURITIES.





            5.7.      INCENTIVE STOCK OPTIONS.  THE COMMITTEE MAY GRANT OPTIONS
INTENDED TO QUALIFY AS “INCENTIVE STOCK OPTIONS” AS DEFINED IN SECTION 422 OF
THE CODE, TO ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY, SUBJECT TO THE
REQUIREMENTS OF SECTION 422 OF THE CODE.  SOLELY FOR PURPOSES OF DETERMINING
WHETHER SHARES ARE AVAILABLE FOR THE GRANT OF “INCENTIVE STOCK OPTIONS” UNDER
THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES THAT MAY BE ISSUED PURSUANT TO
“INCENTIVE STOCK OPTIONS” GRANTED UNDER THE PLAN SHALL BE 6,250,000 SHARES,
SUBJECT TO ADJUSTMENTS PROVIDED IN SECTION 12.2. 





6.         STOCK APPRECIATION RIGHTS





            6.1.      GRANT AND EXERCISE.  THE COMMITTEE MAY PROVIDE STOCK
APPRECIATION RIGHTS (A) IN CONJUNCTION WITH ALL OR PART OF ANY OPTION GRANTED
UNDER THE PLAN OR AT ANY SUBSEQUENT TIME DURING THE TERM OF SUCH OPTION, (B) IN
CONJUNCTION WITH ALL OR PART OF ANY AWARD (OTHER THAN AN OPTION) GRANTED UNDER
THE PLAN OR AT ANY SUBSEQUENT TIME DURING THE TERM OF SUCH AWARD, OR (C) WITHOUT
REGARD TO ANY OPTION OR OTHER AWARD IN EACH CASE UPON SUCH TERMS AND CONDITIONS
AS THE COMMITTEE MAY ESTABLISH IN ITS SOLE DISCRETION.   





            6.2.      TERMS AND CONDITIONS.  STOCK APPRECIATION RIGHTS SHALL BE
SUBJECT TO SUCH TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF
THE PLAN, AS SHALL BE DETERMINED FROM TIME TO TIME BY THE COMMITTEE, INCLUDING
THE FOLLOWING:





            (I)         UPON THE EXERCISE OF A STOCK APPRECIATION RIGHT, THE
HOLDER SHALL HAVE THE RIGHT TO RECEIVE THE EXCESS OF (I) THE FAIR MARKET VALUE
OF ONE SHARE ON THE DATE OF EXERCISE (OR SUCH AMOUNT LESS THAN SUCH FAIR MARKET
VALUE AS THE COMMITTEE SHALL SO DETERMINE AT ANY TIME DURING A SPECIFIED PERIOD
BEFORE THE DATE OF EXERCISE) OVER (II) THE GRANT PRICE OF THE RIGHT ON THE DATE
OF GRANT, WHICH, EXCEPT IN THE CASE OF SUBSTITUTE AWARDS OR IN CONNECTION WITH
AN ADJUSTMENT PROVIDED IN SECTION 12.2, SHALL NOT BE LESS THAN THE FAIR MARKET
VALUE OF THE ONE SHARE ON THE DATE OF GRANT OF SUCH RIGHT.





            (II)        UPON THE EXERCISE OF A STOCK APPRECIATION RIGHT, THE
COMMITTEE SHALL DETERMINE IN ITS SOLE DISCRETION WHETHER PAYMENT SHALL BE MADE
IN CASH, IN WHOLE SHARES OR OTHER PROPERTY, OR ANY COMBINATION THEREOF. 





            (III)       THE PROVISIONS OF STOCK APPRECIATION RIGHTS NEED NOT BE
THE SAME WITH RESPECT TO EACH RECIPIENT. 




--------------------------------------------------------------------------------









            (IV)       THE COMMITTEE MAY IMPOSE SUCH OTHER CONDITIONS OR
RESTRICTIONS ON THE TERMS OF EXERCISE AND THE GRANT PRICE OF ANY STOCK
APPRECIATION RIGHT, AS IT SHALL DEEM APPROPRIATE.  A STOCK APPRECIATION RIGHT
SHALL (I) HAVE A GRANT PRICE NOT LESS THAN FAIR MARKET VALUE ON THE DATE OF
GRANT (SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 12.2 AND THE REQUIREMENTS OF
SECTION 409A OF THE CODE WITH RESPECT TO A STOCK APPRECIATION RIGHT GRANTED IN
CONJUNCTION WITH, BUT SUBSEQUENT TO, AN OPTION), (II) HAVE A TERM NOT GREATER
THAN TEN (10) YEARS, AND (III) NOT EXERCISABLE BEFORE THE EXPIRATION OF ONE YEAR
FROM THE DATE OF GRANT (BUT MAY BECOME EXERCISABLE PRO RATA OVER SUCH TIME),
EXCEPT FOR SUBSTITUTE AWARDS, UNDER CIRCUMSTANCES CONTEMPLATED BY ARTICLE 11 OR
AS MAY BE SET FORTH IN AN AWARD AGREEMENT WITH RESPECT TO (X), RETIREMENT, DEATH
OR DISABILITY OF A PARTICIPANT OR (Y) SPECIAL CIRCUMSTANCES DETERMINED BY THE
COMMITTEE, SUCH AS THE ACHIEVEMENT  OF PERFORMANCE OBJECTIVES. 





            (V)        WITHOUT THE APPROVAL OF THE COMPANY’S STOCKHOLDERS, OTHER
THAN PURSUANT TO SECTION 12.2, THE COMMITTEE SHALL NOT (I) REDUCE THE GRANT
PRICE OF ANY STOCK APPRECIATION RIGHT AFTER THE DATE OF GRANT (II) CANCEL ANY
STOCK APPRECIATION RIGHT WHEN THE GRANT PRICE PER SHARE EXCEEDS THE FAIR MARKET
VALUE OF THE UNDERLYING SHARES IN EXCHANGE FOR CASH OR ANOTHER AWARD (OTHER THAN
IN CONNECTION WITH SUBSTITUTE AWARDS), OR (III) TAKE ANY OTHER ACTION WITH
RESPECT TO A STOCK APPRECIATION RIGHT THAT WOULD BE TREATED AS A REPRICING UNDER
THE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR THE
PRINCIPAL SECURITIES MARKET ON WHICH THE SHARES ARE TRADED. 





            (VI)       THE COMMITTEE MAY IMPOSE SUCH TERMS AND CONDITIONS ON
STOCK APPRECIATION RIGHTS GRANTED IN CONJUNCTION WITH ANY AWARD (OTHER THAN AN
OPTION) AS THE COMMITTEE SHALL DETERMINE IN ITS SOLE DISCRETION.





7.         RESTRICTED STOCK AND RESTRICTED STOCK UNITS





            7.1.      GRANTS.  AWARDS OF RESTRICTED STOCK AND OF RESTRICTED
STOCK UNITS MAY BE ISSUED HEREUNDER TO PARTICIPANTS EITHER ALONE OR IN ADDITION
TO OTHER AWARDS GRANTED UNDER THE PLAN (A “RESTRICTED STOCK AWARD” OR
“RESTRICTED STOCK UNIT AWARD” RESPECTIVELY), AND SUCH RESTRICTED STOCK AWARDS
AND RESTRICTED STOCK UNIT AWARDS SHALL ALSO BE AVAILABLE AS A FORM OF PAYMENT OF
PERFORMANCE AWARDS AND OTHER EARNED CASH-BASED INCENTIVE COMPENSATION.  A
RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT AWARD SHALL BE SUBJECT TO
VESTING RESTRICTIONS IMPOSED BY THE COMMITTEE COVERING A PERIOD OF TIME
SPECIFIED BY THE COMMITTEE (THE “VESTING PERIOD”).   THE COMMITTEE HAS ABSOLUTE
DISCRETION TO DETERMINE WHETHER ANY CONSIDERATION (OTHER THAN SERVICES) IS TO BE
RECEIVED BY THE COMPANY OR ANY SUBSIDIARY AS A CONDITION PRECEDENT TO THE
ISSUANCE OF RESTRICTED STOCK OR RESTRICTED STOCK UNITS.





            7.2.      AWARD AGREEMENTS.  THE TERMS OF ANY RESTRICTED STOCK AWARD
OR RESTRICTED STOCK UNIT AWARD GRANTED UNDER THE PLAN SHALL BE SET FORTH IN A
WRITTEN (INCLUDING ELECTRONIC WRITINGS) AWARD AGREEMENT WHICH SHALL CONTAIN
PROVISIONS DETERMINED BY THE COMMITTEE AND NOT INCONSISTENT WITH THE PLAN.  THE
TERMS OF RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS NEED NOT BE
THE SAME WITH RESPECT TO EACH PARTICIPANT




--------------------------------------------------------------------------------









            7.3.      RIGHTS OF HOLDERS OF RESTRICTED STOCK AND RESTRICTED STOCK
UNITS.  UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT, BEGINNING ON THE DATE
OF GRANT OF THE RESTRICTED STOCK AWARD AND SUBJECT TO EXECUTION OF THE AWARD
AGREEMENT, THE PARTICIPANT SHALL BECOME A STOCKHOLDER OF THE COMPANY WITH
RESPECT TO ALL SHARES SUBJECT TO THE AWARD AGREEMENT AND SHALL HAVE ALL OF THE
RIGHTS OF A STOCKHOLDER, INCLUDING THE RIGHT TO VOTE SUCH SHARES AND THE RIGHT
TO RECEIVE DISTRIBUTIONS MADE WITH RESPECT TO SUCH SHARES.  A PARTICIPANT
RECEIVING A RESTRICTED STOCK UNIT AWARD SHALL NOT POSSESS VOTING RIGHTS WITH
RESPECT TO SUCH AWARD.  EXCEPT AS OTHERWISE PROVIDED IN AN AWARD AGREEMENT, ANY
SHARES OR ANY OTHER PROPERTY (OTHER THAN CASH) DISTRIBUTED AS A DIVIDEND OR
OTHERWISE WITH RESPECT TO ANY RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT
AWARD AS TO WHICH THE RESTRICTIONS HAVE NOT YET LAPSED SHALL BE SUBJECT TO THE
SAME RESTRICTIONS AS SUCH RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT AWARD.





            7.4.      MINIMUM VESTING PERIOD.  EXCEPT FOR SUBSTITUTE AWARDS AND
FOR CERTAIN LIMITED SITUATIONS (INCLUDING THE DEATH, DISABILITY OR RETIREMENT OF
THE PARTICIPANT, AND A CHANGE OF CONTROL AS DEFINED IN ARTICLE 11), OR SPECIAL
CIRCUMSTANCES DETERMINED BY THE COMMITTEE, SUCH AS THE ACHIEVEMENT OF
PERFORMANCE OBJECTIVES (WHICH SHALL HAVE A MINIMUM VESTING PERIOD OF ONE YEAR),
RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS SUBJECT SOLELY TO THE
CONTINUED EMPLOYMENT OF EMPLOYEES OF THE COMPANY OR A SUBSIDIARY SHALL HAVE A
VESTING PERIOD OF NOT LESS THAN THREE (3) YEARS FROM DATE OF GRANT (BUT
PERMITTING PRO RATA VESTING OVER SUCH TIME); PROVIDED THAT SUCH RESTRICTIONS
SHALL NOT BE APPLICABLE TO (I) GRANTS TO NEW HIRES TO REPLACE FORFEITED AWARDS
FROM A PRIOR EMPLOYER, OR (II) GRANTS OF RESTRICTED STOCK OR RESTRICTED STOCK
UNITS IN PAYMENT OF PERFORMANCE AWARDS AND OTHER EARNED CASH-BASED INCENTIVE
COMPENSATION.  SUBJECT TO THE FOREGOING MINIMUM VESTING PERIOD REQUIREMENTS, THE
COMMITTEE MAY, IN ITS SOLE DISCRETION AND SUBJECT TO THE LIMITATIONS IMPOSED
UNDER SECTION 162(M) OF THE CODE AND THE REGULATIONS THEREUNDER IN THE CASE OF A
RESTRICTED STOCK AWARD INTENDED TO COMPLY WITH THE PERFORMANCE-BASED EXCEPTION
UNDER CODE SECTION 162(M), WAIVE THE FORFEITURE PERIOD AND ANY OTHER CONDITIONS
ON VESTING SET FORTH IN ANY AWARD AGREEMENT SUBJECT TO SUCH TERMS AND CONDITIONS
AS THE COMMITTEE SHALL DEEM APPROPRIATE.   THE MINIMUM VESTING PERIOD
REQUIREMENTS OF THIS SECTION SHALL NOT APPLY TO RESTRICTED STOCK AWARDS OR
RESTRICTED STOCK UNIT AWARDS GRANTED TO DIRECTORS.





8.         OTHER SHARE-BASED AWARDS





            8.1.      GRANTS.  OTHER AWARDS OF SHARES AND OTHER AWARDS THAT ARE
VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR ARE OTHERWISE BASED ON, SHARES OR
OTHER PROPERTY (“OTHER SHARE-BASED AWARDS”) MAY BE GRANTED HEREUNDER TO
PARTICIPANTS EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE
PLAN.  OTHER SHARE-BASED AWARDS SHALL ALSO BE AVAILABLE AS A FORM OF PAYMENT OF
OTHER AWARDS GRANTED UNDER THE PLAN AND OTHER EARNED CASH-BASED INCENTIVE
COMPENSATION.





            8.2.      AWARD AGREEMENTS.  THE TERMS OF OTHER SHARE-BASED AWARD
GRANTED UNDER THE PLAN SHALL BE SET FORTH IN A WRITTEN (INCLUDING ELECTRONIC
WRITINGS) AWARD AGREEMENT WHICH SHALL CONTAIN PROVISIONS DETERMINED BY THE
COMMITTEE AND NOT INCONSISTENT WITH THE PLAN.  THE TERMS OF SUCH AWARDS NEED NOT
BE THE SAME WITH RESPECT TO EACH PARTICIPANT.




--------------------------------------------------------------------------------









            8.3.      MINIMUM VESTING PERIOD.  EXCEPT FOR SUBSTITUTE AWARDS AND
FOR CERTAIN LIMITED SITUATIONS (INCLUDING THE DEATH, DISABILITY OR RETIREMENT OF
THE PARTICIPANT, A CHANGE OF CONTROL AS DEFINED IN ARTICLE 11), OR SPECIAL
CIRCUMSTANCES DETERMINED BY THE COMMITTEE, SUCH AS THE ACHIEVEMENT OF
PERFORMANCE OBJECTIVES (WHICH SHALL HAVE A MINIMUM VESTING PERIOD OF ONE YEAR),
OTHER SHARE-BASED AWARDS SUBJECT SOLELY TO THE CONTINUED EMPLOYMENT OF EMPLOYEES
OF THE COMPANY OR A SUBSIDIARY SHALL HAVE A VESTING PERIOD OF NOT LESS THAN
THREE (3) YEARS FROM DATE OF GRANT (BUT PERMITTING PRO RATA VESTING OVER SUCH
TIME); PROVIDED THAT SUCH RESTRICTIONS SHALL NOT BE APPLICABLE TO (I) GRANTS TO
NEW HIRES TO REPLACE FORFEITED AWARDS FROM A PRIOR EMPLOYER, OR (II) GRANTS OF
OTHER SHARE-BASED AWARDS IN PAYMENT OF PERFORMANCE AWARDS AND OTHER EARNED
CASH-BASED INCENTIVE COMPENSATION.  SUBJECT TO THE FOREGOING MINIMUM VESTING
PERIOD REQUIREMENTS, THE COMMITTEE MAY, IN ITS SOLE DISCRETION AND SUBJECT TO
THE LIMITATIONS IMPOSED UNDER SECTION 162(M) OF THE CODE AND THE REGULATIONS
THEREUNDER IN THE CASE OF AN OTHER SHARE-BASED AWARD INTENDED TO COMPLY WITH THE
PERFORMANCE-BASED EXCEPTION UNDER CODE SECTION 162(M), WAIVE THE FORFEITURE
PERIOD AND ANY OTHER CONDITIONS SET FORTH IN ANY AWARD AGREEMENT SUBJECT TO SUCH
TERMS AND CONDITIONS AS THE COMMITTEE SHALL DEEM APPROPRIATE.  THE MINIMUM
VESTING PERIOD REQUIREMENTS OF THIS SECTION SHALL NOT APPLY TO OTHER SHARE-BASED
AWARDS GRANTED TO DIRECTORS.





            8.4.      PAYMENT.  EXCEPT AS MAY BE PROVIDED IN AN AWARD AGREEMENT,
OTHER SHARE-BASED AWARDS MAY BE PAID IN CASH, SHARES, OTHER PROPERTY, OR ANY
COMBINATION THEREOF, IN THE SOLE DISCRETION OF THE COMMITTEE.  OTHER SHARE-BASED
AWARDS MAY BE PAID IN A LUMP SUM OR IN INSTALLMENTS OR, IN ACCORDANCE WITH
PROCEDURES ESTABLISHED BY THE COMMITTEE, ON A DEFERRED BASIS SUBJECT TO THE
REQUIREMENTS OF SECTION 409A OF THE CODE.





9.         PERFORMANCE AWARDS





            9.1.      GRANTS.  PERFORMANCE AWARDS IN THE FORM OF PERFORMANCE
CASH, PERFORMANCE SHARES OR PERFORMANCE UNITS, AS DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION, MAY BE GRANTED HEREUNDER TO PARTICIPANTS, FOR NO
CONSIDERATION OR FOR SUCH MINIMUM CONSIDERATION AS MAY BE REQUIRED BY APPLICABLE
LAW, EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN. THE
PERFORMANCE GOALS TO BE ACHIEVED FOR EACH PERFORMANCE PERIOD SHALL BE
CONCLUSIVELY DETERMINED BY THE COMMITTEE AND MAY BE BASED UPON THE CRITERIA SET
FORTH IN SECTION 10.2. 





            9.2.      AWARD AGREEMENTS.  THE TERMS OF ANY PERFORMANCE AWARD
GRANTED UNDER THE PLAN SHALL BE SET FORTH IN A WRITTEN (INCLUDING ELECTRONIC
WRITINGS)  AWARD AGREEMENT WHICH SHALL CONTAIN PROVISIONS DETERMINED BY THE
COMMITTEE, NOT INCONSISTENT WITH THE PLAN, INCLUDING WHETHER SUCH AWARDS SHALL
HAVE DIVIDEND EQUIVALENTS. THE TERMS OF PERFORMANCE AWARDS NEED NOT BE THE SAME
WITH RESPECT TO EACH PARTICIPANT.





            9.3.      TERMS AND CONDITIONS.  THE PERFORMANCE CRITERIA TO BE
ACHIEVED DURING ANY PERFORMANCE PERIOD AND THE LENGTH OF THE PERFORMANCE PERIOD
SHALL BE DETERMINED BY THE COMMITTEE UPON THE GRANT OF EACH PERFORMANCE AWARD;
PROVIDED, HOWEVER, THAT A PERFORMANCE PERIOD SHALL NOT BE SHORTER THAN ONE YEAR
NOR LONGER THAN FIVE YEARS.  THE AMOUNT OF THE AWARD TO BE DISTRIBUTED SHALL BE
CONCLUSIVELY DETERMINED BY THE COMMITTEE. 




--------------------------------------------------------------------------------









            9.4.      PAYMENT.  EXCEPT AS PROVIDED IN ARTICLE 11 OR AS MAY BE
PROVIDED IN AN AWARD AGREEMENT, PERFORMANCE AWARDS WILL BE DISTRIBUTED ONLY
AFTER THE END OF THE RELEVANT PERFORMANCE PERIOD.  PERFORMANCE AWARDS MAY BE
PAID IN CASH, SHARES, OTHER PROPERTY, OR ANY COMBINATION THEREOF, IN THE SOLE
DISCRETION OF THE COMMITTEE.  PERFORMANCE AWARDS MAY BE PAID IN A LUMP SUM OR IN
INSTALLMENTS FOLLOWING THE CLOSE OF THE PERFORMANCE PERIOD OR, IN ACCORDANCE
WITH PROCEDURES ESTABLISHED BY THE COMMITTEE, ON A DEFERRED BASIS SUBJECT TO THE
REQUIREMENTS OF SECTION 409A OF THE CODE.



10.       CODE SECTION 162(m) PROVISIONS




            10.1.    COVERED EMPLOYEES.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN, IF THE COMMITTEE DETERMINES AT THE TIME A RESTRICTED STOCK AWARD, A
RESTRICTED STOCK UNIT AWARD, A PERFORMANCE AWARD OR AN OTHER SHARE-BASED AWARD
IS GRANTED TO A PARTICIPANT WHO IS, OR IS LIKELY TO BE, AS OF THE END OF THE TAX
YEAR IN WHICH THE COMPANY WOULD CLAIM A TAX DEDUCTION IN CONNECTION WITH SUCH
AWARD, A COVERED EMPLOYEE, THEN THE COMMITTEE MAY PROVIDE THAT THIS ARTICLE 10
IS APPLICABLE TO SUCH AWARD.





            10.2.    PERFORMANCE CRITERIA.    IF THE COMMITTEE DETERMINES THAT A
RESTRICTED STOCK AWARD, A RESTRICTED STOCK UNIT, A PERFORMANCE AWARD OR AN OTHER
SHARE-BASED AWARD IS INTENDED TO BE SUBJECT TO THIS ARTICLE 10, THE LAPSING OF
RESTRICTIONS THEREON AND THE DISTRIBUTION OF CASH, SHARES OR OTHER PROPERTY
PURSUANT THERETO, AS APPLICABLE, SHALL BE SUBJECT TO THE ACHIEVEMENT OF ONE OR
MORE OBJECTIVE PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE, WHICH SHALL BE
BASED ON THE ATTAINMENT OF SPECIFIED LEVELS OF ONE OR ANY COMBINATION OF THE
FOLLOWING: NET SALES; REVENUE; REVENUE GROWTH OR PRODUCT REVENUE GROWTH;
OPERATING INCOME (BEFORE OR AFTER TAXES); PRE- OR AFTER-TAX INCOME (BEFORE OR
AFTER ALLOCATION OF CORPORATE OVERHEAD AND BONUS); EARNINGS PER SHARE; NET
INCOME (BEFORE OR AFTER TAXES); RETURN ON EQUITY; TOTAL STOCKHOLDER RETURN;
RETURN ON ASSETS OR NET ASSETS; APPRECIATION IN AND/OR MAINTENANCE OF THE PRICE
OF THE SHARES OR ANY OTHER PUBLICLY TRADED SECURITIES OF THE COMPANY; MARKET
SHARE; GROSS PROFITS; EARNINGS (INCLUDING EARNINGS BEFORE TAXES, EARNINGS BEFORE
INTEREST AND TAXES OR EARNINGS BEFORE INTEREST, TAXES, AIRCRAFT RENT,
DEPRECIATION AND AMORTIZATION); ECONOMIC VALUE-ADDED MODELS OR EQUIVALENT
METRICS; COMPARISONS WITH VARIOUS STOCK MARKET INDICES; REDUCTIONS IN COSTS;
CASH FLOW OR CASH FLOW PER SHARE (BEFORE OR AFTER DIVIDENDS); RETURN ON CAPITAL
(INCLUDING RETURN ON TOTAL CAPITAL OR RETURN ON INVESTED CAPITAL); CASH FLOW
RETURN ON INVESTMENT; IMPROVEMENT IN OR ATTAINMENT OF EXPENSE LEVELS OR WORKING
CAPITAL LEVELS; OPERATING MARGINS, GROSS MARGINS OR CASH MARGIN; YEAR-END CASH;
DEBT REDUCTIONS; STOCKHOLDER EQUITY; MARKET SHARE; REGULATORY ACHIEVEMENTS; AND
IMPLEMENTATION, COMPLETION OR ATTAINMENT OF MEASURABLE OBJECTIVES WITH RESPECT
TO RESEARCH, DEVELOPMENT, PRODUCTS OR PROJECTS, PRODUCTION VOLUME LEVELS,
ACQUISITIONS AND DIVESTITURES AND RECRUITING AND MAINTAINING PERSONNEL.  SUCH
PERFORMANCE GOALS ALSO MAY BE BASED SOLELY BY REFERENCE TO THE COMPANY’S
PERFORMANCE OR THE PERFORMANCE OF A SUBSIDIARY, DIVISION, BUSINESS SEGMENT OR
BUSINESS UNIT OF THE COMPANY, OR BASED UPON THE RELATIVE PERFORMANCE OF OTHER
COMPANIES OR UPON COMPARISONS OF ANY OF THE INDICATORS OF PERFORMANCE RELATIVE
TO OTHER COMPANIES.  THE COMMITTEE MAY ALSO EXCLUDE CHARGES RELATED TO AN EVENT
OR OCCURRENCE WHICH THE COMMITTEE DETERMINES SHOULD APPROPRIATELY BE EXCLUDED,
INCLUDING (A) RESTRUCTURINGS, DISCONTINUED OPERATIONS, EXTRAORDINARY ITEMS, AND
OTHER UNUSUAL OR NON-RECURRING CHARGES, (B) AN EVENT EITHER NOT DIRECTLY RELATED
TO THE OPERATIONS OF THE COMPANY OR NOT WITHIN THE REASONABLE CONTROL OF THE
COMPANY’S MANAGEMENT, OR (C) THE CUMULATIVE EFFECTS OF TAX OR ACCOUNTING CHANGES
IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  SUCH
PERFORMANCE GOALS SHALL BE SET BY THE COMMITTEE WITHIN THE TIME PERIOD
PRESCRIBED BY, AND SHALL OTHERWISE COMPLY WITH THE REQUIREMENTS OF,
SECTION 162(M) OF THE CODE, AND THE REGULATIONS THEREUNDER.




--------------------------------------------------------------------------------





            10.3.    ADJUSTMENTS.  NOTWITHSTANDING ANY PROVISION OF THE PLAN
(OTHER THAN ARTICLE 11), WITH RESPECT TO ANY RESTRICTED STOCK AWARD, RESTRICTED
STOCK UNIT AWARD, PERFORMANCE AWARD OR OTHER SHARE-BASED AWARD THAT IS SUBJECT
TO THIS SECTION 10, THE COMMITTEE MAY ADJUST DOWNWARD, BUT NOT UPWARD, THE
AMOUNT PAYABLE PURSUANT TO SUCH AWARD, AND THE COMMITTEE MAY NOT WAIVE THE
ACHIEVEMENT OF THE APPLICABLE PERFORMANCE GOALS, EXCEPT IN THE CASE OF THE DEATH
OR DISABILITY OF THE PARTICIPANT OR AS OTHERWISE DETERMINED BY THE COMMITTEE IN
SPECIAL CIRCUMSTANCES.





            10.4.    RESTRICTIONS.  THE COMMITTEE SHALL HAVE THE POWER TO IMPOSE
SUCH OTHER RESTRICTIONS ON AWARDS SUBJECT TO THIS ARTICLE AS IT MAY DEEM
NECESSARY OR APPROPRIATE TO ENSURE THAT SUCH AWARDS SATISFY ALL REQUIREMENTS FOR
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE.





            10.5.    LIMITATIONS ON GRANTS TO INDIVIDUAL PARTICIPANTS.  SUBJECT
TO ADJUSTMENT AS PROVIDED IN SECTION 12.2, NO PARTICIPANT MAY BE GRANTED (I)
OPTIONS OR STOCK APPRECIATION RIGHTS DURING ANY 36-MONTH PERIOD THAT ARE
INTENDED TO COMPLY WITH THE PERFORMANCE-BASED EXCEPTION UNDER CODE SECTION
162(M) WITH RESPECT TO MORE THAN 1,500,000 SHARES OR (II) RESTRICTED STOCK
AWARDS, RESTRICTED STOCK UNIT AWARDS, PERFORMANCE AWARDS AND/OR OTHER
SHARE-BASED AWARDS IN ANY 36-MONTH PERIOD THAT ARE INTENDED TO COMPLY WITH THE
PERFORMANCE-BASED EXCEPTION UNDER CODE SECTION 162(M) AND ARE DENOMINATED IN
SHARES WITH RESPECT TO MORE THAN 750,000 SHARES (THE “LIMITATIONS”).  IN
ADDITION TO THE FOREGOING, THE MAXIMUM DOLLAR VALUE THAT MAY BE EARNED BY ANY
PARTICIPANT IN ANY 12-MONTH PERIOD WITH RESPECT TO PERFORMANCE AWARDS THAT ARE
INTENDED TO COMPLY WITH THE PERFORMANCE-BASED EXCEPTION UNDER CODE SECTION
162(M) AND ARE DENOMINATED IN CASH IS $3,000,000.  IF AN AWARD IS CANCELLED, THE
CANCELLED AWARD SHALL CONTINUE TO BE COUNTED TOWARD THE APPLICABLE LIMITATIONS. 





11.       CHANGE IN CONTROL PROVISIONS





            11.1.    IMPACT ON CERTAIN AWARDS.  AWARD AGREEMENTS MAY PROVIDE
THAT IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY (AS DEFINED IN SECTION
11.3): (I) OPTIONS AND STOCK APPRECIATION RIGHTS OUTSTANDING AS OF THE DATE OF
THE CHANGE IN CONTROL SHALL BE CANCELLED AND TERMINATED WITHOUT PAYMENT THEREFOR
IF THE FAIR MARKET VALUE OF ONE SHARE AS OF THE DATE OF THE CHANGE IN CONTROL IS
LESS THAN THE PER SHARE OPTION EXERCISE PRICE OR STOCK APPRECIATION RIGHT GRANT
PRICE, AND (II) ALL PERFORMANCE AWARDS SHALL BE CONSIDERED TO BE EARNED AND
PAYABLE (EITHER IN FULL OR PRO RATA BASED ON THE PORTION OF PERFORMANCE PERIOD
COMPLETED AS OF THE DATE OF THE CHANGE IN CONTROL), AND ANY DEFERRAL OR OTHER
RESTRICTION SHALL LAPSE AND SUCH PERFORMANCE AWARDS SHALL BE IMMEDIATELY SETTLED
OR DISTRIBUTED.




--------------------------------------------------------------------------------









            11.2.    ASSUMPTION OR SUBSTITUTION OF CERTAIN AWARDS.





                        (A)        UNLESS OTHERWISE PROVIDED IN AN AWARD
AGREEMENT, IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY IN WHICH THE
SUCCESSOR COMPANY ASSUMES OR SUBSTITUTES FOR AN OPTION, STOCK APPRECIATION
RIGHT, RESTRICTED STOCK AWARD, RESTRICTED STOCK UNIT AWARD OR OTHER SHARE-BASED
AWARD, IF A PARTICIPANT’S EMPLOYMENT WITH SUCH SUCCESSOR COMPANY (OR A
SUBSIDIARY THEREOF) TERMINATES WITHIN 24 MONTHS FOLLOWING SUCH CHANGE IN CONTROL
(OR SUCH OTHER PERIOD SET FORTH IN THE AWARD AGREEMENT, INCLUDING PRIOR THERETO
IF APPLICABLE) AND UNDER THE CIRCUMSTANCES SPECIFIED IN THE AWARD AGREEMENT:
(I) OPTIONS AND STOCK APPRECIATION RIGHTS OUTSTANDING AS OF THE DATE OF SUCH
TERMINATION OF EMPLOYMENT WILL IMMEDIATELY VEST, BECOME FULLY EXERCISABLE, AND
MAY THEREAFTER BE EXERCISED FOR 24 MONTHS (OR THE PERIOD OF TIME SET FORTH IN
THE AWARD AGREEMENT), (II) RESTRICTIONS AND DEFERRAL LIMITATIONS ON RESTRICTED
STOCK AND RESTRICTED STOCK UNITS SHALL LAPSE AND THE RESTRICTED STOCK AND
RESTRICTED STOCK UNITS SHALL BECOME FREE OF ALL RESTRICTIONS AND LIMITATIONS AND
BECOME FULLY VESTED, AND (III) THE RESTRICTIONS AND DEFERRAL LIMITATIONS AND
OTHER CONDITIONS APPLICABLE TO ANY OTHER SHARE-BASED AWARDS OR ANY OTHER AWARDS
SHALL LAPSE, AND SUCH OTHER SHARE-BASED AWARDS OR SUCH OTHER AWARDS SHALL BECOME
FREE OF ALL RESTRICTIONS, LIMITATIONS OR CONDITIONS AND BECOME FULLY VESTED AND
TRANSFERABLE TO THE FULL EXTENT OF THE ORIGINAL GRANT.  FOR THE PURPOSES OF THIS
SECTION 11.1, AN OPTION, STOCK APPRECIATION RIGHT, RESTRICTED STOCK AWARD,
RESTRICTED STOCK UNIT AWARD OR OTHER SHARE-BASED AWARD SHALL BE CONSIDERED
ASSUMED OR SUBSTITUTED FOR IF FOLLOWING THE CHANGE IN CONTROL THE AWARD CONFERS
THE RIGHT TO PURCHASE OR RECEIVE, FOR EACH SHARE SUBJECT TO THE OPTION, STOCK
APPRECIATION RIGHT, RESTRICTED STOCK AWARD, RESTRICTED STOCK UNIT AWARD OR OTHER
SHARE-BASED AWARD IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, THE CONSIDERATION
(WHETHER STOCK, CASH OR OTHER SECURITIES OR PROPERTY) RECEIVED IN THE
TRANSACTION CONSTITUTING A CHANGE IN CONTROL BY HOLDERS OF SHARES FOR EACH SHARE
HELD ON THE EFFECTIVE DATE OF SUCH TRANSACTION (AND IF HOLDERS WERE OFFERED A
CHOICE OF CONSIDERATION, THE TYPE OF CONSIDERATION CHOSEN BY THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING SHARES); PROVIDED, HOWEVER, THAT IF SUCH
CONSIDERATION RECEIVED IN THE TRANSACTION CONSTITUTING A CHANGE IN CONTROL IS
NOT SOLELY COMMON STOCK OF THE SUCCESSOR COMPANY, THE COMMITTEE MAY, WITH THE
CONSENT OF THE SUCCESSOR COMPANY, PROVIDE THAT THE CONSIDERATION TO BE RECEIVED
UPON THE EXERCISE OR VESTING OF AN OPTION, STOCK APPRECIATION RIGHT, RESTRICTED
STOCK AWARD, RESTRICTED STOCK UNIT AWARD OR OTHER SHARE-BASED AWARD, FOR EACH
SHARE SUBJECT THERETO, WILL BE SOLELY COMMON STOCK OF THE SUCCESSOR COMPANY
SUBSTANTIALLY EQUAL IN FAIR MARKET VALUE TO THE PER SHARE CONSIDERATION RECEIVED
BY HOLDERS OF SHARES IN THE TRANSACTION CONSTITUTING A CHANGE IN CONTROL.  THE
DETERMINATION OF SUCH SUBSTANTIAL EQUALITY OF VALUE OF CONSIDERATION SHALL BE
MADE BY THE COMMITTEE IN ITS SOLE DISCRETION AND ITS DETERMINATION SHALL BE
CONCLUSIVE AND BINDING.





                        (B)        UNLESS OTHERWISE PROVIDED IN AN AWARD
AGREEMENT, IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY TO THE EXTENT THE
SUCCESSOR COMPANY DOES NOT ASSUME OR SUBSTITUTE FOR AN OPTION, STOCK
APPRECIATION RIGHT, RESTRICTED STOCK AWARD, RESTRICTED STOCK UNIT AWARD OR OTHER
SHARE-BASED AWARD: (I) THOSE OPTIONS AND STOCK APPRECIATION RIGHTS OUTSTANDING
AS OF THE DATE OF THE CHANGE IN CONTROL THAT ARE NOT ASSUMED OR SUBSTITUTED FOR
SHALL IMMEDIATELY VEST AND BECOME FULLY EXERCISABLE, (II) RESTRICTIONS AND
DEFERRAL LIMITATIONS ON RESTRICTED STOCK AND RESTRICTED STOCK UNITS THAT ARE NOT
ASSUMED OR SUBSTITUTED FOR SHALL LAPSE AND THE RESTRICTED STOCK AND RESTRICTED
STOCK UNITS SHALL BECOME FREE OF ALL RESTRICTIONS AND LIMITATIONS AND BECOME
FULLY VESTED, AND (III) THE RESTRICTIONS AND DEFERRAL LIMITATIONS AND OTHER
CONDITIONS APPLICABLE TO ANY OTHER SHARE-BASED AWARDS OR ANY OTHER AWARDS THAT
ARE NOT ASSUMED OR SUBSTITUTED FOR SHALL LAPSE, AND SUCH OTHER SHARE-BASED
AWARDS OR SUCH OTHER AWARDS SHALL BECOME FREE OF ALL RESTRICTIONS, LIMITATIONS
OR CONDITIONS AND BECOME FULLY VESTED AND TRANSFERABLE TO THE FULL EXTENT OF THE
ORIGINAL GRANT. 




--------------------------------------------------------------------------------





                        (C)        THE COMMITTEE, IN ITS DISCRETION, MAY
DETERMINE THAT, UPON THE OCCURRENCE OF A CHANGE IN CONTROL OF THE COMPANY, EACH
OPTION AND STOCK APPRECIATION RIGHT OUTSTANDING SHALL TERMINATE WITHIN A
SPECIFIED NUMBER OF DAYS AFTER NOTICE TO THE PARTICIPANT, AND/OR THAT EACH
PARTICIPANT SHALL RECEIVE, WITH RESPECT TO EACH SHARE SUBJECT TO SUCH OPTION OR
STOCK APPRECIATION RIGHT, AN AMOUNT EQUAL TO THE EXCESS OF THE FAIR MARKET VALUE
OF SUCH SHARE IMMEDIATELY PRIOR TO THE OCCURRENCE OF SUCH CHANGE IN CONTROL OVER
THE EXERCISE PRICE PER SHARE OF SUCH OPTION AND/OR STOCK APPRECIATION RIGHT;
SUCH AMOUNT TO BE PAYABLE IN CASH, IN ONE OR MORE KINDS OF STOCK OR PROPERTY
(INCLUDING THE STOCK OR PROPERTY, IF ANY, PAYABLE IN THE TRANSACTION) OR IN A
COMBINATION THEREOF, AS THE COMMITTEE, IN ITS DISCRETION, SHALL DETERMINE.





            11.3.    CHANGE IN CONTROL.  FOR PURPOSES OF THE PLAN, UNLESS
OTHERWISE PROVIDED IN AN AWARD AGREEMENT, CHANGE IN CONTROL MEANS THE OCCURRENCE
OF ANY ONE OF THE FOLLOWING EVENTS:





                        (A)        DURING ANY TWENTY-FOUR (24) MONTH PERIOD,
INDIVIDUALS WHO, AS OF THE BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD (THE
“INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF
THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT TO THE
BEGINNING OF SUCH PERIOD WHOSE ELECTION OR NOMINATION FOR ELECTION WAS APPROVED
BY A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS THEN ON THE BOARD
(EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE COMPANY
IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT WRITTEN
OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT DIRECTOR; PROVIDED, HOWEVER,
THAT NO INDIVIDUAL INITIALLY ELECTED OR NOMINATED AS A DIRECTOR OF THE COMPANY
AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO
DIRECTORS OR AS A RESULT OF ANY OTHER ACTUAL OR THREATENED SOLICITATION OF
PROXIES BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL BE DEEMED TO BE
AN INCUMBENT DIRECTOR;





                        (B)        ANY “PERSON” (AS SUCH TERM IS DEFINED IN THE
EXCHANGE ACT AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT)
IS OR BECOMES A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D‑3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 30% OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES
ELIGIBLE TO VOTE FOR THE ELECTION OF THE BOARD (THE “COMPANY VOTING
SECURITIES”); PROVIDED, HOWEVER, THAT THE EVENT DESCRIBED IN THIS PARAGRAPH (B)
SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL BY VIRTUE OF ANY OF THE FOLLOWING
ACQUISITIONS:  (I) BY THE COMPANY OR ANY SUBSIDIARY, (II) BY ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY
SUBSIDIARY, (III) BY ANY UNDERWRITER TEMPORARILY HOLDING SECURITIES PURSUANT TO
AN OFFERING OF SUCH SECURITIES, (IV) PURSUANT TO A NON-QUALIFYING TRANSACTION,
AS DEFINED IN PARAGRAPH (C), OR (V) BY ANY PERSON OF VOTING SECURITIES FROM THE
COMPANY, IF A MAJORITY OF THE INCUMBENT BOARD APPROVES IN ADVANCE THE
ACQUISITION OF BENEFICIAL OWNERSHIP OF 30% OR MORE OF COMPANY VOTING SECURITIES
BY SUCH PERSON;




--------------------------------------------------------------------------------









                        (C)        THE CONSUMMATION OF A MERGER, CONSOLIDATION,
STATUTORY SHARE EXCHANGE OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S
STOCKHOLDERS, WHETHER FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE
TRANSACTION (A “BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH
BUSINESS COMBINATION:  (I) MORE THAN 50% OF THE TOTAL VOTING POWER OF (A) THE
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (THE “SURVIVING
CORPORATION”), OR (B) IF APPLICABLE, THE ULTIMATE PARENT CORPORATION THAT
DIRECTLY OR INDIRECTLY HAS BENEFICIAL OWNERSHIP OF 100% OF THE VOTING SECURITIES
ELIGIBLE TO ELECT DIRECTORS OF THE SURVIVING CORPORATION (THE “PARENT
CORPORATION”), IS REPRESENTED BY THE HOLDERS OF  COMPANY VOTING SECURITIES THAT
WERE OUTSTANDING IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION (OR, IF
APPLICABLE, IS REPRESENTED BY SHARES INTO WHICH SUCH COMPANY VOTING SECURITIES
WERE CONVERTED PURSUANT TO SUCH BUSINESS COMBINATION), AND SUCH VOTING POWER
AMONG THE HOLDERS THEREOF IS IN SUBSTANTIALLY THE SAME PROPORTION AS THE VOTING
POWER OF SUCH COMPANY VOTING SECURITIES AMONG THE HOLDERS THEREOF IMMEDIATELY
PRIOR TO THE BUSINESS COMBINATION, (II) NO PERSON (OTHER THAN ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE SURVIVING
CORPORATION OR THE PARENT CORPORATION), IS OR BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF 30% OR MORE OF THE TOTAL VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE PARENT
CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING CORPORATION)
OR (III) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE
PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING
CORPORATION) FOLLOWING THE CONSUMMATION OF THE BUSINESS COMBINATION WERE
INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S APPROVAL OF THE EXECUTION OF THE
INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS COMBINATION (ANY BUSINESS
COMBINATION WHICH SATISFIES ALL OF THE CRITERIA SPECIFIED IN (I), (II) AND (III)
ABOVE SHALL BE DEEMED TO BE A “NON-QUALIFYING TRANSACTION”);





                        (D)        THE STOCKHOLDERS OF THE COMPANY APPROVE A
PLAN OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THE CONSUMMATION
OF A SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; OR





                        (E)        THE OCCURRENCE OF ANY OTHER EVENT THAT THE
BOARD DETERMINES BY A DULY APPROVED RESOLUTION CONSTITUTES A CHANGE IN CONTROL.




            Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.




--------------------------------------------------------------------------------









12.       GENERALLY APPLICABLE PROVISIONS





            12.1.    AMENDMENT AND TERMINATION OF THE PLAN.  THE BOARD MAY, FROM
TIME TO TIME, ALTER, AMEND, SUSPEND OR TERMINATE THE PLAN AS IT SHALL DEEM
ADVISABLE, SUBJECT TO ANY REQUIREMENT FOR STOCKHOLDER APPROVAL IMPOSED BY
APPLICABLE LAW, INCLUDING THE RULES AND REGULATIONS OF THE PRINCIPAL SECURITIES
MARKET ON WHICH THE SHARES ARE TRADED; PROVIDED THAT THE BOARD MAY NOT AMEND THE
PLAN IN ANY MANNER THAT WOULD RESULT IN NONCOMPLIANCE WITH RULE 16B-3 OF THE
EXCHANGE ACT; AND FURTHER PROVIDED THAT THE BOARD MAY NOT, WITHOUT THE APPROVAL
OF THE COMPANY'S STOCKHOLDERS, AMEND THE PLAN TO (A) INCREASE THE NUMBER OF
SHARES THAT MAY BE THE SUBJECT OF AWARDS UNDER THE PLAN (EXCEPT FOR ADJUSTMENTS
PURSUANT TO SECTION 12.2), (B) EXPAND THE TYPES OF AWARDS AVAILABLE UNDER THE
PLAN, (C) MATERIALLY EXPAND THE CLASS OF PERSONS ELIGIBLE TO PARTICIPATE IN THE
PLAN, (D) AMEND ANY PROVISION OF SECTION 5.3, (E) INCREASE THE MAXIMUM
PERMISSIBLE TERM OF ANY OPTION SPECIFIED BY SECTION 5.4 OR THE MAXIMUM
PERMISSIBLE TERM OF A STOCK APPRECIATION RIGHT SPECIFIED BY SECTION 6.2(D), OR
(F) AMEND ANY PROVISION OF SECTION 10.5.  THE BOARD MAY NOT, WITHOUT THE
APPROVAL OF THE COMPANY’S STOCKHOLDERS, TAKE ANY OTHER ACTION WITH RESPECT TO AN
OPTION OR STOCK APPRECIATION RIGHT THAT MAY BE TREATED AS A REPRICING UNDER THE
RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR THE PRINCIPAL
SECURITIES MARKET ON WHICH THE SHARES ARE TRADED, INCLUDING A REDUCTION OF THE
EXERCISE PRICE OF AN OPTION OR THE GRANT PRICE OF A STOCK APPRECIATION RIGHT OR
THE EXCHANGE OF AN OPTION OR STOCK APPRECIATION RIGHT FOR CASH OR ANOTHER
AWARD.  IN ADDITION, NO AMENDMENTS TO, OR TERMINATION OF, THE PLAN SHALL IN ANY
WAY IMPAIR THE RIGHTS OF A PARTICIPANT UNDER ANY AWARD PREVIOUSLY GRANTED
WITHOUT SUCH PARTICIPANT'S CONSENT.





            12.2.    ADJUSTMENTS.  IN THE EVENT OF ANY MERGER, REORGANIZATION,
CONSOLIDATION, RECAPITALIZATION, DIVIDEND OR DISTRIBUTION (WHETHER IN CASH,
SHARES OR OTHER PROPERTY, OTHER THAN A REGULAR CASH DIVIDEND), STOCK SPLIT,
REVERSE STOCK SPLIT, SPIN-OFF OR SIMILAR TRANSACTION OR OTHER CHANGE IN
CORPORATE STRUCTURE AFFECTING THE SHARES OR THE VALUE THEREOF, THE PLAN AND THE
AWARDS SHALL BE ADJUSTED IN AN EQUITABLE AND APPROPRIATE MANNER TO MAINTAIN THE
FAIR VALUE OF THE AWARDS TAKING INTO CONSIDERATION THE ACCOUNTING AND TAX
CONSEQUENCES, INCLUDING SUCH ADJUSTMENTS IN THE AGGREGATE NUMBER, CLASS AND KIND
OF SECURITIES THAT MAY BE DELIVERED UNDER THE PLAN, THE LIMITATIONS, THE MAXIMUM
NUMBER OF SHARES THAT MAY BE ISSUED AS INCENTIVE STOCK OPTIONS AND, IN THE
AGGREGATE OR TO ANY ONE PARTICIPANT, IN THE NUMBER, CLASS, KIND AND OPTION OR
EXERCISE PRICE OF SECURITIES SUBJECT TO OUTSTANDING AWARDS GRANTED UNDER THE
PLAN, WITH THE SPECIFIC MANNER AND METHOD OF EFFECTING SUCH ADJUSTMENT (WHICH
MAY INCLUDE, IF THE COMMITTEE DEEMS APPROPRIATE, THE SUBSTITUTION OF SIMILAR
OPTIONS TO PURCHASE THE SHARES OF, OR OTHER AWARDS DENOMINATED IN THE SHARES OF,
ANOTHER COMPANY) AS THE COMMITTEE MAY DETERMINE TO BE APPROPRIATE IN ITS SOLE
DISCRETION; PROVIDED, HOWEVER, THAT THE NUMBER OF SHARES SUBJECT TO ANY AWARD
SHALL ALWAYS BE A WHOLE NUMBER.




--------------------------------------------------------------------------------









            12.3.    TRANSFERABILITY OF AWARDS.  EXCEPT AS PROVIDED BELOW, NO
AWARD AND NO SHARES SUBJECT TO AWARDS DESCRIBED IN ARTICLE 8 THAT HAVE NOT BEEN
ISSUED OR AS TO WHICH ANY APPLICABLE RESTRICTION, PERFORMANCE OR DEFERRAL PERIOD
HAS NOT LAPSED, MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
ENCUMBERED, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND SUCH
AWARD MAY BE EXERCISED DURING THE LIFE OF THE PARTICIPANT ONLY BY THE
PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.  TO THE
EXTENT AND UNDER SUCH TERMS AND CONDITIONS AS DETERMINED BY THE COMMITTEE, A
PARTICIPANT MAY ASSIGN OR TRANSFER AN AWARD (EACH TRANSFEREE THEREOF, A
“PERMITTED ASSIGNEE”) TO (I) THE PARTICIPANT’S SPOUSE, CHILDREN OR GRANDCHILDREN
(INCLUDING ANY ADOPTED AND STEP CHILDREN OR GRANDCHILDREN), PARENTS,
GRANDPARENTS OR SIBLINGS, (II) TO A TRUST FOR THE BENEFIT OF ONE OR MORE OF THE
PARTICIPANT OR THE PERSONS REFERRED TO IN CLAUSE (I), (III) TO A PARTNERSHIP,
LIMITED LIABILITY COMPANY OR CORPORATION IN WHICH THE PARTICIPANT OR THE PERSONS
REFERRED TO IN CLAUSE (I) ARE THE ONLY PARTNERS, MEMBERS OR SHAREHOLDERS OR (IV)
FOR CHARITABLE CONTRIBUTIONS; PROVIDED THAT SUCH PERMITTED ASSIGNEE SHALL BE
BOUND BY AND SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THE PLAN AND THE
AWARD AGREEMENT RELATING TO THE TRANSFERRED AWARD AND SHALL EXECUTE AN AGREEMENT
SATISFACTORY TO THE COMPANY EVIDENCING SUCH OBLIGATIONS; AND PROVIDED FURTHER
THAT SUCH PARTICIPANT SHALL REMAIN BOUND BY THE TERMS AND CONDITIONS OF THE
PLAN.  THE COMPANY SHALL COOPERATE WITH ANY PERMITTED ASSIGNEE AND THE COMPANY’S
TRANSFER AGENT IN EFFECTUATING ANY TRANSFER PERMITTED UNDER THIS SECTION.





            12.4.    TERMINATION OF EMPLOYMENT.  THE COMMITTEE SHALL DETERMINE
AND SET FORTH IN EACH AWARD AGREEMENT WHETHER ANY AWARDS GRANTED IN SUCH AWARD
AGREEMENT WILL CONTINUE TO BE EXERCISABLE, AND THE TERMS OF SUCH EXERCISE, ON
AND AFTER THE DATE THAT A PARTICIPANT CEASES TO BE EMPLOYED BY OR TO PROVIDE
SERVICES TO THE COMPANY OR ANY SUBSIDIARY (INCLUDING AS A DIRECTOR), WHETHER BY
REASON OF DEATH, DISABILITY, VOLUNTARY OR INVOLUNTARY TERMINATION OF EMPLOYMENT
OR SERVICES, OR OTHERWISE.  THE DATE OF TERMINATION OF A PARTICIPANT’S
EMPLOYMENT OR SERVICES WILL BE DETERMINED BY THE COMMITTEE, WHICH DETERMINATION
WILL BE FINAL.





            12.5.    DEFERRAL; DIVIDEND EQUIVALENTS.  THE COMMITTEE SHALL BE
AUTHORIZED TO ESTABLISH PROCEDURES PURSUANT TO WHICH THE PAYMENT OF ANY AWARD
MAY BE DEFERRED.  SUBJECT TO THE PROVISIONS OF THE PLAN AND ANY AWARD AGREEMENT,
THE RECIPIENT OF AN AWARD (INCLUDING ANY DEFERRED AWARD) MAY, IF SO DETERMINED
BY THE COMMITTEE, BE ENTITLED TO RECEIVE, CURRENTLY OR ON A DEFERRED BASIS,
CASH, STOCK OR OTHER PROPERTY DIVIDENDS, OR CASH PAYMENTS IN AMOUNTS EQUIVALENT
TO CASH, STOCK OR OTHER PROPERTY DIVIDENDS ON SHARES (“DIVIDEND EQUIVALENTS”)
WITH RESPECT TO THE NUMBER OF SHARES COVERED BY THE AWARD, AS DETERMINED BY THE
COMMITTEE, IN ITS SOLE DISCRETION.  THE COMMITTEE MAY PROVIDE THAT SUCH AMOUNTS
AND DIVIDEND EQUIVALENTS (IF ANY) SHALL BE DEEMED TO HAVE BEEN REINVESTED IN
ADDITIONAL SHARES OR OTHERWISE REINVESTED AND MAY PROVIDE THAT SUCH AMOUNTS AND
DIVIDEND EQUIVALENTS ARE SUBJECT TO THE SAME VESTING OR PERFORMANCE CONDITIONS
AS THE UNDERLYING AWARD.




--------------------------------------------------------------------------------









13.       MISCELLANEOUS





            13.1.    TAX WITHHOLDING.  THE COMPANY SHALL HAVE THE RIGHT TO MAKE
ALL PAYMENTS OR DISTRIBUTIONS PURSUANT TO THE PLAN TO A PARTICIPANT (OR A
PERMITTED ASSIGNEE THEREOF) (ANY SUCH PERSON, A “PAYEE”) NET OF ANY APPLICABLE
FEDERAL, STATE AND LOCAL TAXES REQUIRED TO BE PAID OR WITHHELD AS A RESULT OF
(A) THE GRANT OF ANY AWARD, (B) THE EXERCISE OF AN OPTION OR STOCK APPRECIATION
RIGHT, (C) THE DELIVERY OF SHARES OR CASH, (D) THE LAPSE OF ANY RESTRICTIONS IN
CONNECTION WITH ANY AWARD OR (E) ANY OTHER EVENT OCCURRING PURSUANT TO THE
PLAN.  THE COMPANY OR ANY SUBSIDIARY SHALL HAVE THE RIGHT TO WITHHOLD FROM WAGES
OR OTHER AMOUNTS OTHERWISE PAYABLE TO SUCH PAYEE SUCH WITHHOLDING TAXES AS MAY
BE REQUIRED BY LAW, OR TO OTHERWISE REQUIRE THE PAYEE TO PAY SUCH WITHHOLDING
TAXES.  IF THE PAYEE SHALL FAIL TO MAKE SUCH TAX PAYMENTS AS ARE REQUIRED, THE
COMPANY OR ITS SUBSIDIARIES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE
RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO
SUCH PAYEE OR TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY TO SATISFY SUCH
WITHHOLDING OBLIGATIONS.  THE COMMITTEE SHALL BE AUTHORIZED TO ESTABLISH
PROCEDURES FOR ELECTION BY PARTICIPANTS TO SATISFY SUCH OBLIGATION FOR THE
PAYMENT OF SUCH TAXES BY TENDERING PREVIOUSLY ACQUIRED SHARES (EITHER ACTUALLY
OR BY ATTESTATION, VALUED AT THEIR THEN FAIR MARKET VALUE), OR BY DIRECTING THE
COMPANY TO RETAIN SHARES (UP TO THE PARTICIPANT’S MINIMUM REQUIRED TAX
WITHHOLDING RATE OR SUCH OTHER RATE THAT WILL NOT TRIGGER A NEGATIVE ACCOUNTING
IMPACT) OTHERWISE DELIVERABLE IN CONNECTION WITH THE AWARD.





            13.2.    RIGHT OF DISCHARGE RESERVED; CLAIMS TO AWARDS.  NOTHING IN
THE PLAN OR THE GRANT OF AN AWARD HEREUNDER SHALL CONFER UPON ANY EMPLOYEE OR
DIRECTOR THE RIGHT TO CONTINUE IN THE EMPLOYMENT OR SERVICE OF THE COMPANY OR
ANY SUBSIDIARY OR AFFECT ANY RIGHT THAT THE COMPANY OR ANY SUBSIDIARY MAY HAVE
TO TERMINATE THE EMPLOYMENT OR SERVICE OF (OR TO DEMOTE OR TO EXCLUDE FROM
FUTURE AWARDS UNDER THE PLAN) ANY SUCH EMPLOYEE OR DIRECTOR AT ANY TIME FOR ANY
REASON.  EXCEPT AS SPECIFICALLY PROVIDED BY THE COMMITTEE, THE COMPANY SHALL NOT
BE LIABLE FOR THE LOSS OF EXISTING OR POTENTIAL PROFIT FROM AN AWARD GRANTED IN
THE EVENT OF TERMINATION OF AN EMPLOYMENT OR OTHER RELATIONSHIP.  NO EMPLOYEE OR
PARTICIPANT SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD UNDER THE PLAN, AND
THERE IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT OF EMPLOYEES OR PARTICIPANTS
UNDER THE PLAN.





            13.3.    PROSPECTIVE RECIPIENT.  THE PROSPECTIVE RECIPIENT OF ANY
AWARD UNDER THE PLAN SHALL NOT, WITH RESPECT TO SUCH AWARD, BE DEEMED TO HAVE
BECOME A PARTICIPANT, OR TO HAVE ANY RIGHTS WITH RESPECT TO SUCH AWARD, UNTIL
AND UNLESS SUCH RECIPIENT SHALL HAVE EXECUTED, WHICH EXECUTION MAY BE EFFECTED
ELECTRONICALLY, AN AGREEMENT OR OTHER INSTRUMENT EVIDENCING THE AWARD AND
DELIVERED A COPY THEREOF, INCLUDING BY WAY OF ELECTRONIC TRANSMISSION, TO THE
COMPANY, AND OTHERWISE COMPLIED WITH THE THEN APPLICABLE TERMS AND CONDITIONS OF
THE PLAN AND THE AWARD AGREEMENT.





            13.4.    SUBSTITUTE AWARDS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN, THE TERMS OF SUBSTITUTE AWARDS MAY VARY FROM THE TERMS SET FORTH IN
THE PLAN TO THE EXTENT THE COMMITTEE DEEMS APPROPRIATE TO CONFORM, IN WHOLE OR
IN PART, TO THE PROVISIONS OF THE AWARDS IN SUBSTITUTION FOR WHICH THEY ARE
GRANTED.




--------------------------------------------------------------------------------









            13.5.    CANCELLATION OF AWARD.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, AN AWARD AGREEMENT MAY PROVIDE THAT THE AWARD SHALL
BE CANCELED IF THE PARTICIPANT, WITHOUT THE CONSENT OF THE COMPANY, WHILE
EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY OR AFTER TERMINATION OF SUCH
EMPLOYMENT OR SERVICE, ESTABLISHES A RELATIONSHIP WITH A COMPETITOR OF THE
COMPANY OR ANY SUBSIDIARY OR ENGAGES IN ACTIVITY THAT IS IN CONFLICT WITH OR
ADVERSE TO THE INTEREST OF THE COMPANY OR ANY SUBSIDIARY, AS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION.  THE COMMITTEE MAY PROVIDE IN AN AWARD
AGREEMENT THAT IF WITHIN THE TIME PERIOD SPECIFIED IN THE AGREEMENT THE
PARTICIPANT ESTABLISHES A RELATIONSHIP WITH A COMPETITOR OR ENGAGES IN AN
ACTIVITY REFERRED TO IN THE PRECEDING SENTENCE, THE PARTICIPANT WILL FORFEIT ANY
GAIN REALIZED ON THE VESTING OR EXERCISE OF THE AWARD AND MUST REPAY SUCH GAIN
TO THE COMPANY.





            13.6.    STOP TRANSFER ORDERS.  ALL CERTIFICATES FOR SHARES
DELIVERED UNDER THE PLAN PURSUANT TO ANY AWARD SHALL BE SUBJECT TO SUCH
STOP-TRANSFER ORDERS AND OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE
UNDER THE RULES, REGULATIONS AND OTHER REQUIREMENTS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STOCK EXCHANGE UPON WHICH THE SHARES ARE THEN LISTED,
AND ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW, AND THE COMMITTEE MAY CAUSE
A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO MAKE APPROPRIATE
REFERENCE TO SUCH RESTRICTIONS.





            13.7.    NATURE OF PAYMENTS.  ALL AWARDS MADE PURSUANT TO THE PLAN
ARE IN CONSIDERATION OF SERVICES PERFORMED OR TO BE PERFORMED FOR THE COMPANY OR
ANY SUBSIDIARY, DIVISION OR BUSINESS UNIT OF THE COMPANY.  ANY INCOME OR GAIN
REALIZED PURSUANT TO AWARDS UNDER THE PLAN AND ANY STOCK APPRECIATION RIGHTS
CONSTITUTE A SPECIAL INCENTIVE PAYMENT TO THE PARTICIPANT AND SHALL NOT BE TAKEN
INTO ACCOUNT, TO THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW, AS COMPENSATION
FOR PURPOSES OF ANY OF THE EMPLOYEE BENEFIT PLANS OF THE COMPANY OR ANY
SUBSIDIARY EXCEPT AS MAY BE DETERMINED BY THE COMMITTEE OR BY THE BOARD OR BOARD
OF DIRECTORS OF THE APPLICABLE SUBSIDIARY.





            13.8.    OTHER PLANS.  NOTHING CONTAINED IN THE PLAN SHALL PREVENT
THE BOARD FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS, SUBJECT
TO STOCKHOLDER APPROVAL IF SUCH APPROVAL IS REQUIRED; AND SUCH ARRANGEMENTS MAY
BE EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.





            13.9.    SEVERABILITY.  IF ANY PROVISION OF THE PLAN SHALL BE HELD
UNLAWFUL OR OTHERWISE INVALID OR UNENFORCEABLE IN WHOLE OR IN PART BY A COURT OF
COMPETENT JURISDICTION, SUCH PROVISION SHALL (A) BE DEEMED LIMITED TO THE EXTENT
THAT SUCH COURT OF COMPETENT JURISDICTION DEEMS IT LAWFUL, VALID AND/OR
ENFORCEABLE AND AS SO LIMITED SHALL REMAIN IN FULL FORCE AND EFFECT, AND (B) NOT
AFFECT ANY OTHER PROVISION OF THE PLAN OR PART THEREOF, EACH OF WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.  IF THE MAKING OF ANY PAYMENT OR THE PROVISION
OF ANY OTHER BENEFIT REQUIRED UNDER THE PLAN SHALL BE HELD UNLAWFUL OR OTHERWISE
INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, SUCH
UNLAWFULNESS, INVALIDITY OR UNENFORCEABILITY SHALL NOT PREVENT ANY OTHER PAYMENT
OR BENEFIT FROM BEING MADE OR PROVIDED UNDER THE PLAN, AND IF THE MAKING OF ANY
PAYMENT IN FULL OR THE PROVISION OF ANY OTHER BENEFIT REQUIRED UNDER THE PLAN IN
FULL WOULD BE UNLAWFUL OR OTHERWISE INVALID OR UNENFORCEABLE, THEN SUCH
UNLAWFULNESS, INVALIDITY OR UNENFORCEABILITY SHALL NOT PREVENT SUCH PAYMENT OR
BENEFIT FROM BEING MADE OR PROVIDED IN PART, TO THE EXTENT THAT IT WOULD NOT BE
UNLAWFUL, INVALID OR UNENFORCEABLE, AND THE MAXIMUM PAYMENT OR BENEFIT THAT
WOULD NOT BE UNLAWFUL, INVALID OR UNENFORCEABLE SHALL BE MADE OR PROVIDED UNDER
THE PLAN.




--------------------------------------------------------------------------------






            13.10.  CONSTRUCTION.  AS USED IN THE PLAN, THE WORDS “INCLUDE” AND
“INCLUDING,” AND VARIATIONS THEREOF, SHALL NOT BE DEEMED TO BE TERMS OF
LIMITATION, BUT RATHER SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.” 





            13.11.  UNFUNDED STATUS OF THE PLAN.  THE PLAN IS INTENDED TO
CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE COMPENSATION.  WITH RESPECT TO ANY
PAYMENTS NOT YET MADE TO A PARTICIPANT BY THE COMPANY, NOTHING CONTAINED HEREIN
SHALL GIVE ANY SUCH PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN THOSE OF A
GENERAL CREDITOR OF THE COMPANY.  IN ITS SOLE DISCRETION, THE COMMITTEE MAY
AUTHORIZE THE CREATION OF TRUSTS OR OTHER ARRANGEMENTS TO MEET THE OBLIGATIONS
CREATED UNDER THE PLAN TO DELIVER THE SHARES OR PAYMENTS IN LIEU OF OR WITH
RESPECT TO AWARDS HEREUNDER; PROVIDED, HOWEVER, THAT THE EXISTENCE OF SUCH
TRUSTS OR OTHER ARRANGEMENTS IS CONSISTENT WITH THE UNFUNDED STATUS OF THE PLAN.





            13.12.  GOVERNING LAW.  THE PLAN AND ALL DETERMINATIONS MADE AND
ACTIONS TAKEN THEREUNDER, TO THE EXTENT NOT OTHERWISE GOVERNED BY THE CODE OR
THE LAWS OF THE UNITED STATES, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS, AND CONSTRUED
ACCORDINGLY.





            13.13.  EFFECTIVE DATE OF PLAN; TERMINATION OF PLAN.  THE PLAN SHALL
BE EFFECTIVE ON THE DATE OF THE APPROVAL OF THE PLAN BY THE HOLDERS OF THE
SHARES ENTITLED TO VOTE AT A DULY CONSTITUTED MEETING OF THE STOCKHOLDERS OF THE
COMPANY.  THE PLAN SHALL BE NULL AND VOID AND OF NO EFFECT IF THE FOREGOING
CONDITION IS NOT FULFILLED AND IN SUCH EVENT EACH AWARD SHALL, NOTWITHSTANDING
ANY OF THE PRECEDING PROVISIONS OF THE PLAN, BE NULL AND VOID AND OF NO EFFECT. 
AWARDS MAY BE GRANTED UNDER THE PLAN AT ANY TIME AND FROM TIME TO TIME ON OR
PRIOR TO THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE OF THE PLAN, ON WHICH DATE
THE PLAN WILL EXPIRE EXCEPT AS TO AWARDS THEN OUTSTANDING UNDER THE PLAN.  SUCH
OUTSTANDING AWARDS SHALL REMAIN IN EFFECT UNTIL THEY HAVE BEEN EXERCISED OR
TERMINATED, OR HAVE EXPIRED.





            13.14.  FOREIGN EMPLOYEES.   AWARDS MAY BE GRANTED TO PARTICIPANTS
WHO ARE FOREIGN NATIONALS OR EMPLOYED OUTSIDE THE UNITED STATES, OR BOTH, ON
SUCH TERMS AND CONDITIONS DIFFERENT FROM THOSE APPLICABLE TO AWARDS TO EMPLOYEES
EMPLOYED IN THE UNITED STATES AS MAY, IN THE JUDGMENT OF THE COMMITTEE, BE
NECESSARY OR DESIRABLE IN ORDER TO RECOGNIZE DIFFERENCES IN LOCAL LAW OR TAX
POLICY.  THE COMMITTEE ALSO MAY IMPOSE CONDITIONS ON THE EXERCISE OR VESTING OF
AWARDS IN ORDER TO MINIMIZE THE COMPANY'S OBLIGATION WITH RESPECT TO TAX
EQUALIZATION FOR EMPLOYEES ON ASSIGNMENTS OUTSIDE THEIR HOME COUNTRY.





            13.15.  COMPLIANCE WITH SECTION 409A OF THE CODE.   THIS PLAN IS
INTENDED TO COMPLY AND SHALL BE ADMINISTERED IN A MANNER THAT IS INTENDED TO
COMPLY WITH SECTION 409A OF THE CODE AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH SUCH INTENT.  TO THE EXTENT THAT AN AWARD OR THE PAYMENT,
SETTLEMENT OR DEFERRAL THEREOF IS SUBJECT TO SECTION 409A OF THE CODE, THE AWARD
SHALL BE GRANTED, PAID, SETTLED OR DEFERRED IN A MANNER THAT WILL COMPLY WITH
SECTION 409A OF THE CODE, INCLUDING REGULATIONS OR OTHER GUIDANCE ISSUED WITH
RESPECT THERETO, EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE.  ANY PROVISION
OF THIS PLAN THAT WOULD CAUSE THE GRANT OF AN AWARD OR THE PAYMENT, SETTLEMENT
OR DEFERRAL THEREOF TO FAIL TO SATISFY SECTION 409A OF THE CODE SHALL BE AMENDED
TO COMPLY WITH SECTION 409A OF THE CODE ON A TIMELY BASIS, WHICH MAY BE MADE ON
A RETROACTIVE BASIS, IN ACCORDANCE WITH REGULATIONS AND OTHER GUIDANCE ISSUED
UNDER SECTION 409A OF THE CODE.




--------------------------------------------------------------------------------









            13.16   CAPTIONS.  THE CAPTIONS IN THE PLAN ARE FOR CONVENIENCE OF
REFERENCE ONLY, AND ARE NOT INTENDED TO NARROW, LIMIT OR AFFECT THE SUBSTANCE OR
INTERPRETATION OF THE PROVISIONS CONTAINED HEREIN.




--------------------------------------------------------------------------------





